Citation Nr: 0303266	
Decision Date: 02/25/03    Archive Date: 03/05/03

DOCKET NO.  98-08 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for residuals of a 
ruptured right knee medial meniscus, with residuals of a 
partial knee replacement, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision entered in 
February 1998 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina, denying 
entitlement to an increased rating for a right knee disorder.  
In a November 1998 rating decision, the rating was increased 
to 20 percent.  The Board remanded this matter to the RO in 
November 1999 and February 2001 for additional development.


REMAND

The veteran in his VA Form 9, Appeal to the Board of 
Veterans' Appeals, specifically requested a hearing before 
the Board, sitting at the RO.  To date, he has not been 
afforded a travel board hearing in connection with the matter 
herein under consideration, nor has the appellant withdrawn 
this request.  It is well to note that the June 1998 request 
for an RO hearing was not a request to withdraw the prior 
travel board hearing request.  Thus, to preserve the 
veteran's due process rights, he must now be afforded his 
requested Board hearing.  

Accordingly, this case is hereby remanded to the RO for the 
following actions:

The veteran should be afforded a hearing 
before the Board, sitting at the RO in 
Columbia, South Carolina, in connection 
with his May 1999 request therefor.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional 


evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



